Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 4/20/2022 in which claims 1-5, 7-9, 12-16, 20, 24-27 are pending, and claim 27 is new and claims 1-5, 7-9, 12-17, 20 and 24 are currently amended. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 2, “an adjacent element” should be – the adjacent element--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 12-14, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniell (U.S. Patent 6,021,826).  In regards to claim 1, Daniell discloses 
an abrasive cutting tool comprising: a flexible drive carrier (bearings 50) comprising a plurality of link elements (48,49) including a link element (48) and an adjacent link element (49) disposed in a serial configuration (fig. 5), the flexible drive carrier having a drive direction (around and between the sprockets 44) , and an element (top portion of 48) coupled to the link element (48) that is arranged to be in contact with a material to be cut by the abrasive cutting tool (at 52), the element (top of 48) comprising a trailing protruding member (back end of 48) extending towards the adjacent link element (49) in a direction opposite and parallel to the drive direction of the flexible drive carrier, wherein the trailing protruding member is configured to overlap a top surface of the adjacent link element (near 49c) when the flexible drive carrier has a straight configuration, and cover a portion of a width of a gap formed between the link element (48) and the adjacent link element (49) when the flexible drive carrier moves through a bend in an arcuate form. 

    PNG
    media_image1.png
    947
    1433
    media_image1.png
    Greyscale


In regards to claim 2, Daniell discloses wherein the element is a cutting element (carbide carrying teeth 53) comprising an outer surface for holding an abrasive compound.  
In regards to claim 3, Daniell discloses wherein the element (top of 48) is a non-abrasive link element, a non-abrasive bumper element, or a non-abrasive tie strap element.  
In regards to claim 4, Daniell discloses wherein a leading edge of the trailing protruding member has a rounded or tapered (rounded per fig. 5) 
In regards to claim 5, Daniell discloses wherein the abrasive cutting tool (fig. 5) is an abrasive cutting chain for use with a chain saw (mounts around the sprockets 44). 
In regards to claim 7, Daniell discloses wherein the flexible drive carrier is any of a belt (cutting belt) or a wire.  
 In regards to claim 8, Daniell discloses wherein the trailing protruding member (end of 48) is configured to overlap with an adjacent element (tip of 49) mounted on the adjacent link element (49) when the flexible drive carrier is bent in an arcuate form defined by a curvature of a nose part of a chainsaw guide-bar (annoted above).  
In regards to claim 9, Daniell discloses wherein the element comprises a leading protruding member that protrudes in the drive direction (front portion of 48).  
In regards to claim 12, Daniell discloses wherein the abrasive compound comprises any of natural or synthetic diamond, polycrystalline diamond, aluminum oxide, silicon carbide, ceramic, or cubic boron nitride (carbide).  
In regards to claim 13, Daniell discloses wherein the abrasive compound is applied to the outer surface of the element (“Teeth or links may include fused bimetallic material, ceramic, diamond or other cutting materials” col. 31, lines 44-50). 
  In regards to claim 14, Daniell discloses wherein the element is at least partly made from a metal or resin based abrasive matrix comprising the abrasive compound (“Teeth or links may include fused bimetallic material, ceramic, diamond or other cutting materials” col. 31, lines 44-50).
  In regards to claim 24, Daniell discloses a method for producing an abrasive cutting tool comprising: providing a flexible drive carrier (fig. 5) comprising a plurality of link elements (48/49) including a link element (48) and an adjacent link element (49) disposed in a serial configuration, the flexible drive carrier having a drive direction (cutting direction); and providing an element  (top portion of 48) comprising an outer surface configured to hold an abrasive compound (e.g. 52), the element being coupled to the link element (48) that is arranged to be in contact with a material to be cut by the abrasive cutting tool, the element comprising a trailing protruding member (back end of 48) extending towards the adjacent link element (49) in a direction opposite and parallel to the drive direction of the flexible drive carrier(fig. 5); and arranging the trailing protruding member to overlap a top surface of the adjacent link element (as annoted above) at least when the flexible drive carrier has a straight configuration and cover a portion of a width of a gap formed between the link element and the adjacent link element when the flexible drive carrier moves through a bend in an arcuate form (per Fig. 5).
In regards to claim 25, Daniell discloses wherein comprising producing the element as a metal- or resin-based abrasive matrix or as an element at least partly covered by an abrasive coating (“Teeth or links may include fused bimetallic material, ceramic, diamond or other cutting materials” col. 31, lines 44-50).  
In regards to claim 26, Daniell discloses wherein an abrasive substrate (52) is fixed or included into the element by any of; galvanic deposition, vacuum brazing or a sintering method, or where abrasive grit is mechanically fixed by insertion into the element (brazing 54).  
In regards to claim 27, Daniell discloses wherein the rounded shape of the leading edge of the trailing protruding member (end of 48) matches a rounded shape of a nose section of a chain-saw guide-bar (per fig. 5).  
	
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stihl (U.S. Patent 2,912,968).  In regards to claim 20, Stihl discloses a chain comprising- a plurality of link elements (26, 29; Fig. 12) configured to perform abrasive cutting; and, connecting elements (depth limiters 27) that are non-abrasive and join the link elements together, the connecting elements having a rounded form (25), wherein the connecting elements (27) extend in respective slots formed in the link (e.g. between the grinding members 28 and the bodies 26/29), wherein the connecting elements fill a gap formed between two adjacent ones of the link elements (26/29) when the chain is bent in an arcuate form and the rounded form extends into the gap to have substantially a same height as the link elements (per fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniell (U.S. Patent 6,021,826).  Daniell discloses discloses that the end projection 96 fits into the end slot of the following cutter, but does not disclose the distance that they overlap. It would have been obvious to one having ordinary skill in the art based upon the design and size of the saw to adjust the amount of overlap of the two cutting elements as needed to enable the smoothest transition about the end of the chain saw bar. It would have been obvious to one having ordinary skill in the art to have modified the overlap to be 5 or .75mm as a results oriented variable as such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724